DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakon et al. US 20130189012.
Regarding claim 1, Sakon et al. discloses:
A cleaning device, comprising:
a thin plate-shaped first blade (62) (FIG. 1) that makes a tip portion come in contact with a toner carrying body (3) (FIG. 1) used to carry toner, thereby cleaning a surface of the toner carrying body,
wherein the first blade includes a substrate (622) (FIG. 5) and a coat layer (623) (FIG. 5) covering a surface of the substrate; and in the first blade, a cross-sectional shape, in a thickness direction, of the 
Regarding claim 4, Sakon et al. discloses:
wherein furthermore, the coat layer is provided on a contact region relative to the toner carrying body (FIG. 7).
Regarding claim 5, Sakon et al. discloses:
wherein the coat layer is composed of a material with a hardness higher than a material of the substrate [0110].
Regarding claim 7, Sakon et al. discloses:
wherein in a cross-sectional shape of the tip portion of the first blade, an edge portion coming in contact with the toner carrying body has an angle with a range of 60 degrees to 140 degrees (FIG. 7).
Claims 1 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meguro US 20170329274.
Regarding claim 1, Meguro discloses:
A cleaning device, comprising:
a thin plate-shaped first blade (201) (FIG. 6) that makes a tip portion come in contact with a toner carrying body (174) (FIG. 6) used to carry toner, thereby cleaning a surface of the toner carrying body,
wherein the first blade includes a substrate (202) (FIG. 3) and a coat layer (203) (FIG. 3) covering a surface of the substrate; and in the first blade, a cross-sectional shape, in a thickness direction, of the tip portion is a convex shape or a protruding shape in which a center side (below bottom horizontal line) (FIG. 6) of the convex shape or the protruding shape protrudes more than an end portion of a contact 
Regarding claim 10, Meguro discloses:
An image forming apparatus, comprising:
an image former (171/173) (FIG. 1) that forms a toner image on an image carrying body (172) (FIG. 1);
the cleaning device according to claim 1 that cleans the surface of the toner carrying body; and
the toner carrying body that transfers the toner image onto an obverse surface of a sheet by coming in contact with a reverse surface side of the sheet at a transfer position, or onto a surface of which the toner image is transferred at the transfer position (at 175) (FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon et al. US 20130189012 in view of Lindblad et al. US 5298953.
Regarding claim 2, Sakon et al. discloses the limitations of claim 1 as set forth above, but does not explicitly disclose wherein the substrate of the first blade is composed of metal. 
Lindblad et al. discloses a plate-shaped cleaning blade (16) (FIG. 3) including a metal substrate and coating layer (Col. 4 line 61 – Col. 5 line 5). 
. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon et al. US 20130189012 in view of Lindblad et al. US 5298953 and further in view of Naruse et al. US 20110085834. 
Regarding claim 3, Sakon et al. in view of Lindblad et al. teaches the limitations of claims 1 and 2 as set forth above. Furthermore, Sakon et al. in view of Lindblad et al. teaches wherein the coat layer is formed after the substrate is formed, but does not explicitly disclose wherein the tip portion is formed by performing an etching process for the substrate. 
Naruse et al. discloses wherein a metal cleaning blade substrate is formed by an etching process [0060 and 0066]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Sakon et al. in view of Lindblad et al. to include wherein the tip portion of the first blade is formed by performing an etching process for the metal substrate as disclosed by Naruse et al. in order to achieve a desired surface roughness of the metal cleaning blade substrate using a known technique [0060 and 0066] (Naruse et al.). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon et al. US 20130189012 in view of Meguro US 20170329274.
Regarding claim 6, Sakon et al. discloses the limitations of claims 1 and 5 as set forth above, but does not explicitly disclose wherein the coat layer is a diamond-like carbon film.
Meguro discloses a cleaning blade (201) (FIG. 3) having a coat layer (203) (FIG. 3) of a diamond-like carbon film [0063]. 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon et al. US 20130189012.
Regarding claim 9, Sakon et al. discloses the limitations of claim 1 as set forth above, but does not explicitly disclose a second blade disposed on an upstream side of the first blade in a movement direction of the toner carrying body, that comes in contact with a surface of the toner carrying body and is composed of an elastic material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Sakon et al. to include a second blade (a duplication of the first blade composed of an elastic material) in order to improve cleaning performance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art of record does not disclose or suggest the recited “wherein the substrate has the convex shape in which a ratio of a protruding length of the center side to a thickness of the blade is 0.4 or less” along with the remaining claim limitations.
Response to Arguments
The previous objections to claims 8 and 9 are withdrawn in light of applicant’s amendments. 
The previous rejections of claims 1 and 10 under 35 U.S.C. 112 are withdrawn in light of applicant’s amendments. 
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that the prior art of record does not teach or disclose “wherein no roller is provided opposing the contact side of the first blade with the toner carrying body” (see page 5 of applicant’s arguments). However, as set forth above, Sakon et al. does not disclose any member opposing the contact side of the first blade (see FIG. 1). Furthermore, newly cited Meguro does not disclose a roller provided opposing the contact side of the first blade with the toner carrying body (see FIG. 6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852